ORDER OF COURT
No. 112 March Term, 1979.
PER CURIAM.
And now, this 20th day of March, 1980, we order this case remanded to the Commonwealth Court for the purpose of determining whether the road in question is a public or private road. If the road is determined to be a public road, the Commonwealth Court is then to determine whether the road is a state or local road. The determination shall be made by taking the necessary testimony and permitting the Pennsylvania Department of Transportation and East Lackawannock Township to participate in the proceedings.
It is so Ordered.